Citation Nr: 0933656	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to a 
service-connected idiopathic pulmonary hemosiderosis (IPH).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
idiopathic thrombocytopenia (ITP).

3.  Entitlement to service connection for idiopathic 
thrombocytopenia (ITP).

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
syncope (claimed as blackouts).

5.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for premature atrial contractions (claimed as 
heart condition). 

6.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for peripheral vascular disease 

7.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for anxiety or depression.  

8.  Entitlement to a disability rating in excess of 30 
percent disabling for service-connected idiopathic pulmonary 
hemosiderosis (IPH).

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

10.  Whether a timely appeal was perfected from a December 
2004 rating decision which denied claims for service 
connection for syncope (claimed as blackouts), premature 
atrial contractions (claimed as heart condition), peripheral 
vascular disease and anxiety or depression, denied an 
evaluation in excess of 30 percent disabling for IPH and 
denied entitlement to a TDIU.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to April 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Philadelphia, Pennsylvania which denied service connection 
for COPD and declined to reopen a previously denied claim for 
service connection for ITP and from a March 2007 rating which 
in part denied an increased rating for his IPH.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2008.  A transcript 
from this hearing is associated with the claims folder.

The Board finds that the Veteran has submitted a document on 
December 19, 2006 in response to a December 6, 2006 letter 
from the RO which notified him of an untimely appeal with a 
December 2004 rating which denied claims for service 
connection for syncope (claimed as blackouts), premature 
atrial contractions (claimed as heart condition), peripheral 
vascular disease and anxiety or depression, denied an 
evaluation in excess of 30 percent disabling for IPH and 
denied entitlement to TDIU.  This document submitted by the 
Veteran expressed disagreement with this determination of an 
untimely appeal.  

The Veteran also submitted documents received on March 28, 
2007 which expressed disagreement with the March 2007 rating 
decision beyond the scope of the currently appealed issue of 
entitlement to an increased rating for IPH, to include the 
RO's denial of whether new and material evidence has been 
received to reopen previously denied claims for service 
connection for syncope (claimed as blackouts), premature 
atrial contractions (claimed as heart condition), peripheral 
vascular disease and anxiety or depression, as well as its 
denial of TDIU.  

These documents serve as a notice of disagreement (NOD) in 
response to these RO actions of December 2006 and March 2007 
rating decision denying the issues as discussed above.  See 
38 C.F.R. § 20.300 (2008).  To date, no statement of the case 
(SOC) addressing these matters has been issued by the RO.  
Since the Veteran has filed an NOD with regards to the issues 
of whether a timely appeal was perfected from a December 2004 
rating decision which denied claims for service connection 
for syncope premature atrial contractions, peripheral 
vascular disease and anxiety or depression, denied an 
evaluation in excess of 30 percent disabling for IPH and 
denied entitlement to TDIU, and has filed a NOD with the 
March 2007 rating which determined that new and material 
evidence was not submitted to reopen previously denied claims 
for service connection for syncope (claimed as blackouts), 
premature atrial contractions (claimed as heart condition), 
peripheral vascular disease and anxiety or depression, and 
denied entitlement to TDIU, such action requires the issuance 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).    

After vacating its previous February 2009 decision, the Board 
is reopening the ITP claim at issue and this reopened claim, 
the service connection claim for COPD, the issue of an 
increased rating for a IPH syndrome and the above discussed 
issues in need of a remand for issuance of a SOC as per 
Manlincon, supra, are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on the part of the veteran.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).

In August 2009, the Board received 2 additional claims 
folders containing evidence that was not considered by the 
Board when it issued its February 2009 decision.  The 
undersigned Veterans Law Judge was not aware of this 
evidence, which was not considered in the February 2009 Board 
decision.  However, VA is charged with constructive knowledge 
of evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Therefore, the Board finds the consideration of the Veteran's 
enumerated claims in February 2009 was based on an incomplete 
record, and that the Veteran was not afforded full due 
process of law.  Accordingly, the February 2009 Board 
decision addressing the enumerated issues is vacated.


FINDINGS OF FACT

1.  An April 1996 rating decision denied the Veteran's claim 
for service connection for ITP.  The Veteran was provided 
notification of the rating decision and of his appellate 
rights later April 1996; however, he did not appeal this 
determination.

2.  New evidence received since the April 1996 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for ITP is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
April 1996 rating decision, and the claim for service 
connection for ITP is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist
The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is reopening the 
claim addressed in this decision.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2008).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for idiopathic thrombocytopenia pupura 
(ITP), to include as secondary to service-connected 
idiopathic pulmonary hemosiderosis (IPH) was previously 
denied by the RO in an April 1996, with notice sent the same 
month.  The basis for the denial was that the service 
treatment records showed no evidence of ITP and there was no 
evidence of a causal relationship between this condition and 
his service-connected IPH.  The results of a VA examination 
were noted to show he carried the diagnosis of ITP and that 
it had no relationship to the service-connected condition.  
The Veteran did not appeal this decision.

Among the evidence previously before the RO in April 1996 
were service treatment records showing that the Veteran was 
hospitalized in December 1980 for profound hyperchromic 
anemia of uncertain etiology.  Symptoms included weakness, 
lightheadedness, syncope and pallor of skin.  He also coughed 
up small amounts of blood.  He was found to have an obvious 
iron deficiency anemia and given a blood transfusion, 
although no clear evidence of blood loss could be seen.  He 
was also shown to have diffuse interstitial lung disease with 
restrictive effect on pulmonary function testing (PFT).  
Treatment included a course of Prednisone. The final 
diagnoses were profound iron deficiency anemia of unknown 
etiology and diffuse interstitial lung disease with 
restrictive effect on PFT.  In January 1981, the diagnosis 
remained unchanged and the source of the anemia was still 
undetermined.  In February 1981, following extensive workup 
he was diagnosed with idiopathic pulmonary hemosiderosis 
(IPH).  Other possible diagnoses were noted including a veno-
occlusive disease of which there was significant evidence.  
Other possible diagnoses included collagen vascular disease, 
Goodpasture's disease, chronic infectious processes and 
sarcoidosis.  The likelihood of these diseases were generally 
ruled out based on the evidence and history.  A March 1981 
Medical Board examination related the above history of 
treatment and diagnoses.  Also before the RO in April 1996 
was a November 1982 record in which the Veteran complained of 
being lightheaded for 2 days and having nosebleeds with 
trouble stopping them.  He was noted to have been diagnosed 
in 1980 with IPH, and having had chief complaints of 
lightheadedness, fatigue and malaise with shortness of 
breath.  He was also noted to have a history of decreased 
plasma cell volume which remained unexplained with an 
enlarged spleen in 1981.  The November 1982 record revealed 
findings of plasma volume similar to that in 1981 which was 
interpreted as normal red cell mass with organic contracted 
plasma volume.  No further workup was indicated.  

Additionally before the RO were VA treatment records from 
shortly after service reflect that the Veteran was 
hospitalized in December 1981 for complaints which included 
fatigue, dyspnea on exertion, weight loss, light headedness 
and hemoptysis.  He again was found to have an iron 
deficiency anemia, and significantly was also noted to have a 
low platelet count, for which no explanation could be found.  
He also continued to show PFT evidence consistent with mild 
restrictive lung disease essentially unchanged from prior PFT 
findings.  The diagnoses at discharge were IPH and spurious 
polycythemia.  A February 1981 record confirmed the diagnosis 
of IPH based on lung biopsy.  

Previously before the RO in April 1996 were multiple VA 
examinations from the 1980s, beginning with a June 1981 
examination which noted the Veteran's last episode of 
hemiptysis was in December 1980 with the rest of the history 
and findings addressing pulmonary complaints, and no 
remarkable findings on systemic examination apart from the 
pulmonary ones.  A June 1982 VA examination noted the 
Veteran's hospitalization in December 1981 for erythocytosis, 
with the plasma volume found to be low, with red blood cell 
mass normal and resulting diagnosis of spurious or relative 
polycythemia.  Examination was again limited to pulmonary 
findings, with the diagnosis of IPH continued.  The February 
1983 VA examination noted a recent history of hospitalization 
at the VA in November 1982 for erythrocytosis, nervousness, 
light headedness, dizziness and some coughing up blood.  His 
complaints at this examination were mostly musculoskeletal 
but included bleeding stools.  His symptoms in November 1982 
were noted to be similar to those treated in the service in 
1980 and post-service in December 1981.  The diagnosis 
included IPH and recent history of stress erythrocytosis.  
The history of IPH and erythrocytosis thought to be stress 
erythrocytosis was again noted in a February 1986 VA 
examination which included no other significant findings.  

The report of a January 1988 VA examination noted a history 
of the Veteran having been treated in May 1984 for fatigue, 
vomiting and diarrhea, with a blood count again shown to be 
high.  He indicated that a blood specialist was consulted and 
submitted an enclosed report of the May 1984 treatment which 
showed that his most significant finding was that he had 
presented with profound anemia ascribed to hemoptysis and 
severe weight loss with symptoms beginning in 1980.  The 
findings and history from the January 1988 VA examination 
noted that in February 1983 he was noted to have an elevated 
"HT" thought to be due to stress erythrocytosis, where he 
had normal red blood cell volume and low plasma.  During the 
past year he had been well except for an episode of vomiting 
and fatigue for 2 weeks in May 1984 and fever and cough for 2 
weeks in November 1984.  The diagnosis in the January 1988 VA 
examination was IPH in remission and erythrocytosis.  A 
February 1988 VA examination gave a history of the Veteran 
having been hospitalized in May 1987 for gastrointestinal 
bleed and frequent flues in the past year.  This was 
attributed to a possible combination of aspirin (ASA) and 
alcohol.  There was no recurrence of the GI bleed.  The rest 
of the examination focused on pulmonary complaints, with no 
hemoptyosis noted.  The diagnosis was pulmonary hemosiderosis 
by history.  A February 1988 laboratory report gave a white 
blood count of 6.7, red blood count of 5.26 and platelet 
count of 243 thousand.  Although not interpreted this report 
reflects that these counts were within their reference ranges 
and were not flagged as abnormal.  

Also before the RO in April 1996 were private medical records 
showing that in September 1989 he underwent a private 
pulmonary evaluation for the pulmonary hemosiderosis and 
detailed the history which included persistent episodes of 
hemoptysis in 1981.  He also gave a history of intermittent 
episodes of minor hemoptysis with recently increasing 
episodes of this.  He had no episodes the week of the private 
evaluation.  The examination also noted pertinent findings of 
no hematuria and an absence of significant anemia.  A January 
1990 VA examination noted a history significant for gastritis 
in June 1989 and pulmonary hemosiderosis repeatedly through 
1989, along with multiple flues, upper respiratory infections 
and bronchitis.  Otherwise the private records primarily 
address pulmonary findings associated with his IPH.

Also before the RO in April 1996 were private treatment 
records from the early 1990's which showed continued 
treatment for the pulmonary disorder diagnosed as IPH, and 
also revealed a diagnosis of  ITP shown in records from 1993.  
This includes a May 1993 record noting the Veteran to be 
taking Prednisone for his ITP.  Records from August 1993, 
October 1993 and April 1994 reflected a history of ITP as 
well as continued problems from the IPH.  None of these 
records contained an opinion as to the relationship between 
these two disorders.  

The report of a September 1995 VA examination previously 
before the RO in April 1996 did not indicate whether the 
claims file was reviewed.  This examination report noted a 
history of multiple medical conditions, including ITP as well 
as his service-connected IPH.  The examiner commented that 
none of the Veteran's multiple medical problems have any 
relationship to his service-connected IPH.  A September 1995 
record also previously before the RO also noted the Veteran 
to be under this doctor's care for multiple medical 
conditions including ITP and IPH, with no comment as to the 
relationship between these 2 conditions.  

Among the evidence received after April 1996 was a VA 
pulmonary examination which yielded no significant findings 
regarding the ITP.  The private records from 2004 mostly 
address other medical problems including heart and vascular 
complaints.  The records do include an October 2004 letter 
from a private medical doctor indicating that he was treating 
the Veteran for multiple medical problems including ITP. 

More evidence received after April 1996 included VA records 
from 2005 which repeatedly document the history of ITP, 
including a February 2005 record which gives a history of ITP 
diagnosed in 1999 after being admitted with a 
gastrointestinal hemorrhage with bone marrow biopsy treated 
with steroids and in remission since then.  This record also 
noted the past history of IPH diagnosed in 1981.  Subsequent 
records from March 2005 and July 2005 include ITP among the 
multiple medical problems diagnosed.  These records do not 
reflect whether the ITP was related to the service-connected 
IPH.  

Also submitted after April 1996 was the Veteran's July 2008 
testimony stating that he was just recently discharged from 
the VA hospital as an inpatient and was currently being 
followed as an outpatient for iron deficiency anemia.  He 
testified that he had been treated for this before and had 4 
blood transfusions since service.  He felt he should be 
service-connected for a bleeding disorder.  He also stated 
that the July 2004 VA examination linked all of his medical 
complaints to the IPH.  He suggested that a report from 
Frankford hospital might be relevant in this matter.  He also 
testified having been diagnosed with ITP in the 1990's, and 
that it periodically flares up.  He indicated that since the 
last VA examination he was currently just monitored for ITP.  
He confirmed receiving all his current treatment as of 2007 
at the VA.  

The Board finds that the additional evidence submitted since 
April 1996 is new and material as it shows continued 
diagnosis of and treatment for this ITP condition and also 
includes the Veteran's testimony which suggests that 
additional medical evidence has yet to be obtained, which may 
suggest a link between the ITP condition and his service-
connected IPH or even to service itself.  The Veteran's 
testimony includes a history of his having received 4 post-
service blood transfusions for this condition, which is 
significant, when considered in light of the service 
treatment records also showing he received a blood 
transfusion in service for what was at the time assessed as 
iron deficiency anemia.  

This evidence was not previously before the RO which had 
denied the service connection claim based on there being no 
evidence of an ITP in service.  This evidence is significant 
in that it not only shows a current continued diagnosis of 
this ITP disorder but also suggests the existence of 
potentially pertinent medical records, as well as suggesting 
that the treatment modalities he underwent ostensibly for 
this condition post-service, is the same treatment he 
underwent in service, thereby suggesting that this disorder 
may have existed during service, but was unrecognized.  Such 
evidence, when considered in light of the previous evidence, 
now raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).


ORDER

New and material evidence to reopen the Veteran's claim for 
service connection for idiopathic thrombocytopenia (ITP) has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for ITP was reopened based on the submission of 
new and material evidence.  The Veteran has also appealed 
denials of service connection for COPD and an increased 
rating for IPH.  A review of the evidence reflects that a 
remand is necessary to address the nature and etiology of the 
claimed ITP disorder, and also to address the nature and 
etiology of the claimed COPD and the current level of 
disability of the service-connected IPH.

In regards to the ITP disorder, a medical opinion is 
necessary to address whether the Veteran currently has an ITP 
disorder which may be either directly related to service or 
is either being caused or aggravated beyond natural 
progression by the service-connected IPH.  The Board notes 
that the service treatment records do reflect the possibility 
that the ITP may have been manifested in service as shown in 
the records documenting anemia which could be suggestive of a 
blood disorder, but this requires the opinion of a specialist 
in hematological disorders.  Furthermore the opinion of such 
a specialist is also indicated to ascertain whether the ITP 
may be related in any way to the service-connected IPH, to 
include whether it may be aggravated by this disorder.

In regards to the claims for entitlement to an increased 
rating for the IPH and service-connection for a COPD to 
include as secondary to IPH, the July 2004 VA examination 
does not contain an opinion as to whether the Veteran has 
COPD secondary to IPH, and is over 4 years old.  Thus, 
another examination is necessary to address the current 
extent of disability from the IPH, as well as providing an 
opinion as to the nature and etiology of the COPD.  The Board 
notes that VA records from 2005 are noted to show COPD among 
the list of medical problems and the Veteran has testified as 
to having problems such as chronic bronchitis.  Also the VA 
records are noted to show computed tomograpyy (CT) evidence 
of post inflammatory scarring of the lungs in March 2004.  
Furthermore, the Veteran has submitted a statement from a VA 
physician dated in January 2007 wherein the Veteran was noted 
to have a history of IPH and COPD.  This doctor noted that 
the IPH is noted to cause residual pulmonary scarring which 
could be responsible for his chronic dyspnea.  Further 
clarification is needed by a VA examination as to these 
findings to ascertain whether there is a COPD related to the 
IPH, as well as determining the current level of IPH 
severity.  VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board also notes that this January 2007 VA physician's 
statement, which is pertinent to both the service-connection 
issue for COPD as well as the increased rating claim for the 
IPH, was apparently not reviewed by the AOJ in its March 2007 
supplemental statement of the case pertaining to service-
connection for COPD.  Thus review of this evidence by the AOJ 
is also necessary.  

As noted above, the Veteran has filed a timely NOD with 
regards to the issues of whether a timely appeal was 
perfected from a December 2004 rating which denied claims for 
service connection for syncope  premature atrial 
contractions, peripheral vascular disease and anxiety or 
depression, denied an evaluation in excess of 30 percent 
disabling for IPH and denied entitlement to TDIU, and has 
filed a timely NOD with the March 2007 rating which 
determined that new and material evidence was not submitted 
to reopen previously denied claims for service connection for 
syncope (claimed as blackouts), premature atrial contractions 
(claimed as heart condition), peripheral vascular disease and 
anxiety or depression, and denied entitlement to TDIU.

The RO has not provided an SOC addressing these issues which 
the Veteran has filed timely an NOD with, and as such 
requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 
240-41.  A supplemental statement of the case will not be 
sufficient to properly address this matter.  See 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in 
January 2002 to provide that a supplemental statement of the 
case will not be used to announce an AOJ's decision on an 
issue not previously addressed in an SOC).

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  The AOJ should issue the appellant 
and his representative an SOC as to the 
issues of whether a timely appeal was 
perfected from a December 2004 rating 
decision which denied claims for service 
connection for syncope, premature atrial 
contractions, peripheral vascular disease 
and anxiety or depression, denied an 
evaluation in excess of 30 percent 
disabling for IPH and denied entitlement 
to TDIU, and as to the issues of whether 
new and material evidence was submitted 
to reopen previously denied claims for 
service connection for syncope, premature 
atrial contractions, peripheral vascular 
disease and anxiety or depression, and 
entitlement to TDIU.  The appellant 
should be apprised of his right to submit 
a substantive appeal and to have his 
claims reviewed by the Board.  The AOJ 
should allow the appellant and his 
representative the requisite period of 
time for a response.

2.  The AOJ should request the Veteran to 
provide information about his medical 
treatment for his ITP currently on appeal 
and after obtaining necessary 
authorization, attempt to obtain the 
records of all VA and/or private medical 
treatment for this disorder from 2007 to 
the present time, to include a report 
from Frankford hospital which he had 
testified about as being pertinent to the 
claim for service connection for ITP.  
Additionally he should provide 
information about his medical treatment 
for his claimed pulmonary disorders 
including IPH and COPD currently on 
appeal and after obtaining necessary 
authorization, attempt to obtain the 
records of all VA and/or private medical 
treatment for these disorders from 2007 
to the present time.  If the above-
mentioned records are not available, that 
fact should be entered in the claims 
file.

3.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
blood disorders examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed ITP.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
chronic idiopathic thrombocytopenia (ITP) 
disorder? If so, is it at least as likely 
as not that any such disorder began in 
service? The findings in the service 
treatment records showing treatment for 
the iron deficiency anemia with blood 
transfusions and treatment in service for 
the idiopathic pulmonary hemosiderosis 
(IPH) should be addressed in answering 
this question.  If an ITP disorder did 
not begin in service, is it at least as 
likely as not that any such disorder or 
disorders is/are being caused or 
aggravated beyond natural progression by 
symptoms caused by the service-connected 
IPH?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Thereafter, the AOJ should schedule 
the Veteran for a pulmonary disorders 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's claimed COPD, 
and the severity of his service connected 
idiopathic pulmonary hemosiderosis (IPH).  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
chronic COPD?  If so, is it at least as 
likely as not that any such disorder 
began in service?  If COPD did not begin 
in service is it at least as likely as 
not that any such disorder or disorders 
is/are being caused or aggravated beyond 
natural progression by symptoms caused by 
the service-connected idiopathic 
pulmonary hemosiderosis (IPH)?

The respiratory examiner is to assess the 
current nature and extent of severity of 
the Veteran's IPH in accordance with the 
latest AMIE worksheet for rating 
respiratory disorders.  Pulmonary 
Function Testing should be performed, 
with measurements of Forced Vital 
Capacity (FVC), Forced Expiratory Volume 
in one second (FEV- 1) and Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO(SB)).

In addition, the examiner should note 
whether the Veteran uses outpatient 
oxygen therapy, inhalation or 
bronchodilator therapy, corticosteroids, 
anti-inflammatory or immunosuppressive 
medications.  If the Veteran uses any of 
these treatments, the examiner should 
note how often.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  Following completion of the above, 
the AOJ should re-adjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, to include 
consideration of Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) in addressing the 
secondary service-connection claims.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


